Citation Nr: 9932718	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-37 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


REMAND

The appellant performed active duty for training from 
September 1976 to March 1977, from May to June 1977, and in 
May 1978, June 1979, and June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.

This case was before the Board for the first time in October 
1997.  At that time, the Board remanded the case for 
additional development.  The case was subsequently returned 
to the Board, and in a May 1998 decision, the Board denied 
the appellant's claim for entitlement to service connection 
for asthma.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals).  While this case was 
pending before the Court, the Office of General Counsel for 
VA, on behalf of the Secretary, and the appellant, by and 
through his attorney, filed a joint motion for remand and for 
stay of proceedings.  In an Order dated on January 26, 1999, 
the Court granted the parties' motion and vacated the May 
1998 decision by the Board.  The case was remanded to the 
Board for compliance with the directives stipulated in the 
motion.

At the time of appeal to the Board, the appellant contended, 
in essence, that while he was in active duty for training, 
his pre-existing asthma was aggravated during a "gas 
chamber" exercise.  The appellant maintained that following 
that exercise, he suffered from an asthma attack.  According 
to the appellant, after his release from active duty for 
training, he continued to suffer from asthma.  

Review of the appellant's claims file at this juncture leads 
the Board to the following summary.  The appellant's active 
duty for training medical records include his entrance 
examination for the Army National Guard in August 1976.  The 
examination report shows that in response to the question as 
to whether the appellant had ever had or if he currently had 
asthma, the appellant responded that he did not know.  The 
examiner noted that the appellant had asthma as a child and 
that he had not had any problems since he was approximately 
five years old.  The appellant's lungs and chest were 
clinically evaluated as normal.  The records reflect that in 
November 1976, the appellant was treated after complaining of 
chest pain and of allergies over the past day.  At that time, 
he denied having a present cough, but he stated that he had 
had an intermittent "hebetic" cough over the last week.  He 
gave a history of asthma and shortness of breath.  The 
appellant denied a history of any heart condition.  The 
physical examination of the thorax showed that there was 
scattered wheezing.  The impression was of a cough.  The 
remaining records are negative for any complaints or findings 
of asthma.  

The records show that upon the appellant's separation 
examination in February 1977, the appellant's lungs and chest 
were clinically evaluated as normal.  In response to the 
question as to whether the appellant had ever had or if he 
currently had asthma, the appellant responded "yes."  The 
examiner noted that the appellant had childhood asthma and 
that he did not have a current problem.  The records include 
an undated letter in which the appellant requested a medical 
discharge.  Enclosed with the letter was a private medical 
statement, dated in November 1979, from a Dr. D.J.L.  The 
statement reflects that according to Dr. L., he was treating 
the appellant for asthma and that the appellant was on 
medication for his condition.  The records further include a 
report from the Adjunct General, dated in February 1980, 
which reflects that the appellant's request for a discharge 
was denied.  The report shows that the documentation which 
was submitted by the appellant had been reviewed by the Staff 
Surgeon and his findings were that the diagnosis was not 
disqualifying for retention unless there was a history of 
frequent attacks controlled only by continuing corticosteroid 
therapy, or with frequent attacks not controlled by other 
oral medication.  If such was the case, a medical report 
detailing that history and the medications used would be 
necessary for verification of that history.  According to the 
report, unless the documentation requested by the Surgeon was 
submitted, further action was not appropriate.  The record is 
negative for any further documentation of the appellant's 
asthma.  

The post-service medical evidence of record showed that the 
appellant received intermittent treatment for asthma.  Thus, 
in an October 1997 decision, the Board remanded this case and 
requested that the RO provide the appellant with a 
comprehensive VA examination, and that the examiner address 
the question as to whether it was as least as likely as not 
that the appellant's asthma existed prior to entrance into 
active duty for training in September 1976.  In addition, if 
the examiner was of the opinion that the appellant's asthma 
did exist prior to active duty for training, the examiner was 
then requested to state whether the disease showed any 
increase in severity during any of the appellant's active 
duty for training periods beyond the natural progression of 
the disease.  

In December 1997, the appellant underwent a VA examination.  
Following the examination, the examiner stated that based on 
the appellant's pulmonary function test, as well as the 
history of smoking, it was most likely that the appellant had 
chronic obstructive pulmonary disease.  The examiner 
indicated that although the clinical history was suggestive 
of bronchial asthma, there was no reversibility seen on the 
pulmonary function tests which more likely favored a fixed 
obstructive ventilatory impairment seen in chronic 
obstructive pulmonary disease.  According to the examiner, no 
history of symptoms such as those described by the appellant, 
were elicited prior to the onset in November 1976.  The 
examiner revealed that it did not, however, indicate that the 
disease process had begun at that exact time since no 
pulmonary function tests were obtained prior to that, or for 
that matter, during the onset of his symptoms.  Therefore, 
according to the examiner, he could not determine exactly 
when the onset of the disease process occurred.  The examiner 
noted that the appellant also had a restrictive ventilatory 
impairment of unclear etiology, and that there was 
insufficient data at that time to make any conclusions.  
However, he stated that the appellant's symptoms were related 
to the obstructive impairment, rather than the latter.  

In light of the above, in a May 1998 decision, the Board 
denied the appellant's claim for entitlement to service 
connection for asthma.  At that time, the Board concluded 
that while the appellant's active duty for training medical 
records reflected that the appellant had reported a history 
of childhood asthma, there was no independent medical 
evidence that indicated that the appellant's asthma pre-
existed his period of active duty for training.  See Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  Thus, the Board 
stated that given that the appellant did not have asthma 
prior to his enlistment, the next question to address was 
whether the appellant's current asthma was incurred in 
service.  The Board then determined that although the medical 
evidence of record showed that the appellant was currently 
receiving treatment for asthma, the evidence was negative for 
a nexus between the appellant's current asthma and his period 
of active duty for training.  Specifically, the Board 
referred to the VA examiner's opinion from the December 1997 
examination report that although the appellant's clinical 
history was suggestive of bronchial asthma, it was more 
likely that the appellant suffered from a fixed obstructive 
ventilatory impairment which was seen in chronic obstructive 
pulmonary function tests.  

As set forth in the January 1999 joint motion, the bases for 
the remand centered around the issue of whether the 
appellant's December 1997 VA examination was adequate under 
38 C.F.R. § 4.2 and Stegall v. West, 11 Vet. App. 268 (1998).  
In that motion, the parties observed that in the Board's 
remand order of October 1997, the Board instructed the RO, 
among other things, to obtain a medical examination to 
evaluate the nature and etiology of the appellant's asthma 
condition.  The parties noted that the VA examiner of the 
December 1997 examination opined that the appellant did not 
have an asthmatic condition, but rather an obstructive 
pulmonary disease.  However, the parties related that all the 
other medical evidence of record indicated that the appellant 
had a chronic asthmatic condition.  According to the parties, 
the VA examiner did not explain, or, in any way, reconcile 
those different medical diagnoses, as required under 
38 C.F.R. § 4.2.  See Shoemaker v. Derwinski, 3 Vet. App. 
248, 254-55 (1992).  

In the January 1999 joint motion, the parties also noted that 
in light of Stegall, a remand was necessary so that the VA 
could comply with the Board's October 1997 remand by 
providing an examination to "determine the nature and 
etiology of the veteran's asthma," and to obtain an opinion 
by the examiner as to whether it was as likely as not that 
"the asthma existed prior to entrance into active duty for 
training in September 1976."  The parties noted that in 
Stegall, the Court held that compliance by the Board and the 
RO with remand directives was neither opinion nor 
discretionary.  Where the remand orders of the Board or the 
Court were not complied with, the Board erred as a matter of 
law when it failed to ensure compliance.  Stegall, 11 Vet. 
App. at 271.  Accordingly, in light of the above, the parties 
stipulated that in order to comply with the remand order, an 
opinion regarding the etiology of the appellant's asthma was 
required.  The parties noted that if the examining physician 
was of the opinion that the appellant did not have asthma, 
he/she was to provide a complete rationale as to his/her 
conclusion and reconcile the diagnosis with the medical 
evidence of record which shows that he does in fact have 
asthma.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the Board 
determines that further development of the claim is 
necessary.  The statutory duty to assist the appellant in the 
development of evidence pertinent to his claim includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Therefore, the 
Board is of the opinion that another VA examination, as 
specified in greater detail below, should be performed.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for asthma.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
the appellant's asthma.  The examiner 
should examine the medical records, in 
particular the appellant's service 
medical records and the June 1996 records 
from the Langlade Memorial Hospital in 
Antigo, Wisconsin, and offer an opinion 
as to whether it is at least as likely as 
not that asthma existed prior to entrance 
into active duty for training in 
September 1976.  If the examiner is of 
the opinion that asthma did exist prior 
to active duty for training, the examiner 
is then requested to state whether the 
disease showed any increase in severity 
during any of the appellant's active duty 
for training periods beyond the natural 
progression of the disease.  A complete 
rationale for all opinions must be 
provided.

In the alternative, if the examiner is of 
the opinion that the appellant does not 
have asthma, the examiner is then 
requested to provide a complete rationale 
as to his/her conclusion and reconcile 
the diagnosis with the medical evidence 
of record which shows that he does in 
fact have asthma. 

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for asthma.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












